



Exhibit 10.2


    


INVESTAR BANK
SUPPLEMENTAL SALARY CONTINUATION AGREEMENT
    
This SUPPLEMENTAL SALARY CONTINUATION AGREEMENT (this “Agreement”) is entered
into as of this 22nd day of May, 2019, by and between Investar Bank (the “Bank”)
and Christopher Hufft (the “Executive”).


WHEREAS, the Executive has contributed substantially to the success of the Bank
and the Bank desires that the Executive continue in its employ,


WHEREAS, to encourage the Executive to remain an employee, the Bank previously
entered into a Salary Continuation Agreement with the Executive effective
February 28, 2018, and is willing to provide to the Executive additional salary
continuation benefits payable from the Bank’s general assets to supplement the
prior benefits,


WHEREAS, none of the conditions or events included in the definition of the term
“golden parachute payment” that is set forth in section 18(k)(4)(A)(ii) of the
Federal Deposit Insurance Act [12 U.S.C. 1828(k)(4)(A)(ii)] and in Federal
Deposit Insurance Corporation Rule 359.1(f)(1)(ii) [12 CFR 359.1(f)(1)(ii)]
currently exists or, to the best knowledge of the Bank, is contemplated insofar
as the Bank is concerned, and


WHEREAS, the parties hereto intend this Agreement to be an unfunded arrangement
maintained primarily to provide supplemental retirement benefits for the
Executive (who is a key employee and member of a select group of management),
and to be considered a top hat plan for purposes of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”). The Executive is fully
advised of the Bank’s financial status.


NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows.


ARTICLE 1
DEFINITIONS


1.1    “Accrual Balance” means the liability that should be accrued by the Bank
under generally accepted accounting principles (“GAAP”) for the Bank’s
obligation to the Executive under this Agreement, applying Financial Accounting
Standards Board ASC 710-10-30 (formerly known as Accounting Principles Board
Opinion No. 12, as amended by Statement of Financial Accounting Standards No.
106), and the calculation method and discount rate specified hereinafter. The
Accrual Balance shall be calculated such that when it is credited with interest
each month the Accrual Balance at Normal Retirement Age equals the present value
of the normal retirement benefits. The discount rate means the rate used by the
Plan Administrator for determining the Accrual Balance. In its sole discretion
the Plan Administrator may adjust the discount rate to maintain the rate within
reasonable standards according to GAAP.


1.2     “Affiliate” means the Bank and any other corporation or other form of
entity of which the Company owns, from time to time, directly or indirectly, at
least 80% of the total combined voting power of all classes of stock or other
equity interests.


1.3    “Beneficiary” means each designated person, or the estate of the deceased
Executive, entitled to benefits, if any, upon the death of the Executive,
determined according to Article 4.


1



--------------------------------------------------------------------------------







1.4    “Beneficiary Designation Form” means the form established from time to
time by the Plan Administrator that the Executive completes, signs, and returns
to the Plan Administrator to designate one or more Beneficiaries.


1.5    “Change in Control” means, and shall be deemed to occur, upon the
consummation of a Change in Equity Ownership, a Change in Effective Control, a
Change in the Ownership of Assets or a Change by Merger. For this purpose:


(a)    A “Change in Equity Ownership” means that a person or group acquires,
directly or indirectly in accordance with Code Section 318, more than 50% of the
aggregate fair market value or voting power of the capital stock of the Company,
including for this purpose capital stock previously acquired by such person or
group; provided, however, that once any person or group acquires more than 50%
of the aggregate fair market value or voting power of the Company’s capital
stock, additional acquisitions by such person or group shall not be deemed to
constitute an additional Change in Control hereunder.


(b)    A “Change in Effective Control” means that a majority of the members of
the Board of Directors of the Company is replaced during any 12-month period,
whether by appointment or election, without endorsement by a majority of the
members of the Board of Directors of the Company then serving prior to the date
of such appointment or election.


(c)    A “Change in the Ownership of Assets” means that any person or group
acquires, or has acquired in a series of transactions during the immediately
preceding 12-month period ending on the date of the most recent acquisition, all
or substantially all of the assets of the Company.


(d)    A “Change by Merger” means that the Company shall consummate a merger or
consolidation or similar transaction with another corporation or entity, unless
as a result of such transaction, more than 50% of the then outstanding voting
securities of the surviving or resulting corporation or entity shall be owned in
the aggregate by the former shareholders of the Company, and the voting
securities of the surviving or resulting corporation or entity are owned in
substantially the same proportion as the common stock of the Company was
beneficially owned before such transaction.


Notwithstanding the above, a Change in Control shall occur for purposes of this
Agreement only if such event also constitutes a “change in the ownership,”
“change in effective control,” and/or a “change in the ownership of a
substantial portion of assets” of the Company as those terms are defined under
Treasury Regulation §1.409A-3(i)(5).    


1.6    “Code” means the Internal Revenue Code of 1986, as amended, and rules,
regulations, and guidance of general application issued by the Department of the
Treasury under the Internal Revenue Code of 1986, as amended.


1.7    “Committee” means the Compensation Committee of the Board of Directors of
the Company.


1.8     “Company” means Investar Holding Corporation, a Louisiana corporation
and parent of the Bank.


1.9    “Disability” means, because of a medically determinable physical or
mental impairment that can be expected to result in death or that can be
expected to last for a continuous period of at least 12 months, (a) the
Executive is unable to engage in any substantial gainful activity, or (b) the
Executive is receiving income replacement benefits for a period of at least
three months under an accident and health plan of the employer. Medical
determination of disability may be made either by the Social Security
Administration or by the provider of an accident or health


2



--------------------------------------------------------------------------------





plan covering employees of the Bank. Upon request of the Plan Administrator, the
Executive must submit proof to the Plan Administrator of the Social Security
Administration’s or provider’s determination.


1.10    “Early Termination” means Separation from Service before Normal
Retirement Age for reasons other than death, Disability, or Termination with
Cause.


1.11    “Effective Date” means May 22, 2019.


1.12    “Normal Retirement Age” means age 65.


1.13    “Plan Administrator” or “Administrator” means the plan administrator
described in Article 7.


1.14    “Plan Year” means a twelve-month period commencing on January 1 and
ending on December 31 of each year. The initial Plan Year shall commence on the
effective date of this Agreement.


1.15    “Separation from Service” means separation from service as defined in
Internal Revenue Code section 409A and rules, regulations, and guidance of
general application thereunder issued by the Department of the Treasury,
including termination for any reason of the Executive’s service as an executive
and independent contractor to the Bank and any member of a controlled group, as
defined in Code section 414, other than because of a leave of absence approved
by the Bank or the Executive’s death. For purposes of this Agreement, if there
is a dispute about the employment status of the Executive or the date of the
Executive’s Separation from Service, the Bank shall have the sole and absolute
right to decide the dispute unless a Change in Control shall have occurred.


1.16    “Termination with Cause” and “Cause” shall have the same meaning
specified in any effective employment or similar agreement between the Executive
and the Company or the Bank. If no such agreement exists containing a definition
of termination with cause, Termination with Cause means the Company or the Bank
terminates the Executive’s employment because the Executive has:


(a)    Committed an intentional act of fraud, embezzlement or theft in the
course of employment or otherwise engaged in any intentional misconduct which is
materially injurious to the financial condition or business reputation of the
Company or its Affiliates;


(b)    Committed intentional damage to the property of the Company and its
Affiliates or committed intentional wrongful disclosure of proprietary
information or confidential information, which is materially injurious to the
financial condition or business reputation of the Company or its Affiliates;


(c)    Been convicted with no further possibility of appeal, or entered a guilty
or nolo contendere plea, for a felony or a crime involving moral turpitude;


(d)    Willfully and substantially refused to perform the essential duties of
his position after written notice from the Company; or


(e)    Intentionally, recklessly or negligently violated any material provision
of any code of conduct or ethics or equivalent code or policy of the Company or
the Bank that is applicable to the Executive.


The Committee, in its discretion, shall determine whether any Separation from
Service is on account of Cause as defined herein, provided that no act or
failure to act will be deemed “intentional” if it is due primarily to an error
in judgment, but will be deemed “intentional” only if done or omitted to be done
by the Executive not in good faith and without reasonable belief that his action
or omission was in the best interest of the Company or an Affiliate.     




3



--------------------------------------------------------------------------------





ARTICLE 2
LIFETIME BENEFITS


2.1    Normal Retirement Age. Unless Separation from Service or a Change in
Control occurs before Normal Retirement Age, when the Executive attains Normal
Retirement Age the Bank shall pay to the Executive the benefit described in this
section 2.1 instead of any other benefit under this Agreement. If the
Executive’s Separation from Service thereafter is a Termination with Cause or if
this Agreement terminates under Article 5, no further benefits shall be paid.


2.1.1
Amount of benefit. The annual benefit under this section 2.1 is $62,500.



2.1.2
Payment of benefit. Beginning with the month immediately after the month in
which the Executive attains Normal Retirement Age, the Bank shall pay the annual
benefit to the Executive in equal monthly installments on the first day of each
month. The annual benefit shall be paid to the Executive for 10 years.



2.2    Early Termination Benefit. Unless the Executive shall have received the
benefit under section 2.4 after a Change in Control, upon Early Termination the
Bank shall pay to the Executive the benefit described in this section 2.2
instead of any other benefit under this Agreement.


2.2.1
Amount of benefit. The annual benefit under this section 2.2 is calculated as
the amount that fully amortizes the Accrual Balance existing at the end of the
month immediately before the month in which Separation from Service occurs,
amortizing that Accrual Balance over 10 years and taking into account interest
at the discount rate or rates established by the Plan Administrator.



2.2.2
Payment of benefit. Beginning the month immediately after the month in which the
Executive attains Normal Retirement Age, the Bank shall pay the benefit under
this section 2.2 to the Executive in equal monthly installments on the first day
of each month. The benefit shall be paid to the Executive for 10 years.



2.3    Disability Benefit. For Separation from Service because of Disability
before Normal Retirement Age, the Bank will pay to the Executive the benefit
described in this section 2.3 instead of any other benefit under this Agreement.


2.3.1
Amount of benefit. The annual benefit under this section 2.3 is calculated as
the amount that fully amortizes the Accrual Balance existing at the end of the
month immediately before the month in which Separation from Service occurs,
amortizing that Accrual Balance over 10 years and taking into account interest
at the discount rate or rates established by the Plan Administrator.



2.3.2
Payment of benefit. Beginning the month immediately after the month in which the
Executive attains Normal Retirement Age, the Bank shall pay the benefit under
this section 2.3 to the Executive in equal monthly installments on the first day
of each month. The benefit shall be paid to the Executive for 10 years.



2.4    Change in Control. If a Change in Control occurs both before Normal
Retirement Age and before Separation from Service, the Bank shall pay to the
Executive the benefit described in this section 2.4 instead of any other benefit
under this Agreement.




4



--------------------------------------------------------------------------------





2.4.1
Amount of benefit. The benefit under this section 2.4 is the Normal Retirement
Age Accrual Balance required by section 2.1.



2.4.2
Payment of benefit. The Bank shall pay the benefit under this section 2.4 to the
Executive in a single lump sum on the day of the Change in Control. If the
Executive receives the benefit under this section 2.4 because of the occurrence
of a Change in Control, the Executive shall not be entitled to claim additional
benefits under section 2.4 if an additional Change in Control occurs thereafter.

 


2.5    Lump-Sum Payout of Remaining Normal Retirement Benefit, Early Termination
Benefit, or Disability Benefit When a Change in Control Occurs. If a Change in
Control occurs while the Executive is receiving the Normal Retirement Age
benefit under section 2.1, the Bank shall pay the remaining salary continuation
benefits to the Executive in a single lump sum on the day of the Change in
Control. If a Change in Control occurs after Separation from Service but while
the Executive is receiving or is entitled to receive the Early Termination
benefit under section 2.2 or the Disability benefit under section 2.3, the Bank
shall pay the remaining salary continuation benefits to the Executive in a
single lump sum three days after the Change in Control. The lump-sum payment due
to the Executive as a result of a Change in Control shall be an amount equal to
the Accrual Balance amount corresponding to the particular benefit when the
Change in Control occurs, or the vested Accrual Balance if the Executive is
receiving or entitled at Normal Retirement Age to receive the benefit under
section 2.2.


2.6    Annual Benefit Statement. Within 120 days after the end of each Plan
Year, the Plan Administrator shall provide or cause to be provided to the
Executive an annual benefit statement showing benefits payable or potentially
payable to the Executive under this Agreement. Each annual benefit statement
shall supersede the previous year’s annual benefit statement. If there is a
contradiction between this Agreement and the annual benefit statement concerning
the amount of a particular benefit payable or potentially payable to the
Executive under sections 2.2, 2.3, or 2.4 hereof, the amount of the benefit
determined under this Agreement shall control.


2.7    Savings Clause Relating to Compliance with Code Section 409A. The
Agreement is intended to comply with Code Section 409A and official guidance
issued thereunder. Notwithstanding anything to the contrary, this Agreement
shall be interpreted, operated and administered in a manner consistent with this
intention. If any provision of this Agreement would subject the Executive to
additional tax or interest under Code Section 409A, the Bank shall reform the
provision. However, the Bank shall maintain to the maximum extent practicable
the original intent of the applicable provision without subjecting the Executive
to additional tax or interest, and the Bank shall not be required to incur any
additional compensation expense as a result of the reformed provision.
Notwithstanding any other provision of this Agreement, if any payment hereunder
is triggered by the Executive’s Separation from Service and the Executive is
determined to be a "specified employee" as defined in Code Section
409A(a)(2)(b)(i), then such payment shall not be paid until the first day of the
seventh month after the month in which the Executive’s Separation from Service
occurs or, if earlier, on the Executive's death (the "Specified Employee Payment
Date"). The aggregate of any payments that would otherwise have been paid before
the Specified Employee Payment Date and interest on such amounts calculated
based on the applicable federal rate published by the Internal Revenue Service
for the month in which the Executive's Separation from Service occurs shall be
paid to the Executive in a lump sum on the Specified Employee Payment Date and
thereafter, any remaining payments shall be paid without delay in accordance
with their original schedule.


2.8    One Benefit Only. Despite anything to the contrary in this Agreement, the
Executive and Beneficiary are entitled to one benefit only under this Agreement,
which shall be determined by the first event to occur that is dealt with by this
Agreement. Except as provided in section 2.5 or Article 3, subsequent occurrence
of events dealt


5



--------------------------------------------------------------------------------





with by this Agreement shall not entitle the Executive or Beneficiary to other
or additional benefits under this Agreement.


ARTICLE 3
DEATH BENEFITS


3.1    Death Before Separation from Service. If the Executive dies before
Separation from Service, at the Executive’s death the Executive’s Beneficiary
shall be entitled to no benefits whatsoever under this Agreement.


3.2    Death after Separation from Service. If the Executive dies after
Separation from Service, if Separation from Service was not a Termination with
Cause, and if at death the Executive was receiving the benefit under section 2.1
or was receiving or was entitled at Normal Retirement Age to receive the benefit
under sections 2.2 or 2.3, at the Executive’s death the Executive’s Beneficiary
shall be entitled to an amount in cash equal to the Accrual Balance remaining at
the Executive’s death, unless the Change-in-Control benefit shall have been paid
to the Executive under section 2.4 or unless a Change-in-Control payout shall
have occurred under section 2.5. No benefit shall be paid under this Article 3
after the Change-in-Control benefit is paid under section 2.4 or after a
Change-in-Control payout occurs under section 2.5. If a benefit is payable to
the Executive’s Beneficiary, the benefit shall be paid in a single lump sum 90
days after the Executive’s death. However, no benefits under this Agreement
shall be paid or payable to the Executive or the Executive’s Beneficiary if this
Agreement is terminated under Article 5.


ARTICLE 4
BENEFICIAREIES


4.1     Beneficiary Designations. The Executive shall have the right to
designate at any time a Beneficiary to receive any benefits payable under this
Agreement after the Executive’s death. The Beneficiary designated under this
Agreement may be the same as or different from the beneficiary designation under
any other benefit plan of the Bank in which the Executive participates.


4.2    Beneficiary Designation: Change. The Executive shall designate a
Beneficiary by completing and signing the Beneficiary Designation Form and
delivering it to the Plan Administrator or its designated agent. The Executive’s
Beneficiary designation shall be deemed automatically revoked if the Beneficiary
predeceases the Executive or if the Executive names a spouse as Beneficiary and
the marriage is subsequently dissolved. The Executive shall have the right to
change a Beneficiary by completing, signing, and otherwise complying with the
terms of the Beneficiary Designation Form and the Plan Administrator’s rules and
procedures, as in effect from time to time. Upon acceptance by the Plan
Administrator of a new Beneficiary Designation Form, all Beneficiary
designations previously filed shall be cancelled. The Plan Administrator shall
be entitled to rely on the last Beneficiary Designation Form filed by the
Executive and accepted by the Plan Administrator before the Executive’s death.


4.3    Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received, accepted, and acknowledged in writing by the
Plan Administrator or its designated agent.


4.4    No Beneficiary Designation. If the Executive dies without a valid
beneficiary designation or if all designated Beneficiaries predecease the
Executive, the Executive’s spouse shall be the designated Beneficiary. If the
Executive has no surviving spouse, the benefits shall be made to the personal
representative of the Executive’s estate.


4.5    Facility of Payment. If a benefit is payable to a minor, to a person
declared incapacitated, or to a person incapable of handling the disposition of
his or her property, the Bank may pay the benefit to the guardian, legal
representative, or person having the care or custody of the minor, incapacitated
person, or incapable person.


6



--------------------------------------------------------------------------------





The Bank may require proof of incapacity, minority, or guardianship as it may
deem appropriate before distribution of the benefit. Distribution shall
completely discharge the Bank from all liability for the benefit.


ARTICLE 5
GENERAL LIMITATIONS


5.1 Termination with Cause. Despite any contrary provision of this Agreement,
the Bank will not pay any benefit under this Agreement and this Agreement
terminates if Separation from Service is a Termination with Cause.


5.2    Removal. If the Executive is removed from office or permanently
prohibited from participating in the Bank’s affairs by an order issued under
section 8(e)(4) or (g)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
1818(e)(4) or (g)(1), all obligations of the Bank under this Agreement shall
terminate as of the effective date of the order, and the Split Dollar Life
Insurance Agreement and Endorsement between the Executive and the Bank dated as
of the date hereof also shall terminate as of the effective date of the order.


5.3    Default. Despite any contrary provision of this Agreement, if the Bank is
in “default” or “in danger of default,” as those terms are defined in section
3(x) of the Federal Deposit Insurance Act, 12 U.S.C. 1813(x), all obligations
under this Agreement shall terminate.


5.4    FDIC Open-Bank Assistance. All obligations under this Agreement shall
terminate, except to the extent determined that continuation of the contract is
necessary for the continued operation of the Bank, if the Federal Deposit
Insurance Corporation enters into an agreement to provide assistance to or on
behalf of the Bank under the authority contained in section 13(c) of the Federal
Deposit Insurance Act. 12 U.S.C. 1823(c). Any rights of the parties that have
already vested shall not be affected by such action, however.


ARITCLE 6
CLAIMS AND REVIEW PROCEDURES


6.1    Claims Procedure. The Bank will notify any person or entity that makes a
claim for benefits under this Agreement (the “Claimant”) in writing, within 90
days after receiving Claimant’s written application for benefits, of his or her
eligibility or noneligibility for benefits under the Agreement. If the Plan
Administrator determines that the Claimant is not eligible for benefits or full
benefits, the notice will state (a) the specific reasons for denial, (b) a
specific reference to the provisions of the Agreement on which the denial is
based, (c) a description of any additional information or material necessary for
the Claimant to perfect his or her claim, and a description of why it is needed,
and (d) an explanation of the Agreement’s claims review procedure and other
appropriate information concerning steps to be taken if the Claimant wishes to
have the claim reviewed. If the Plan Administrator determines that there are
special circumstances requiring additional time to make a decision, the Bank
will notify the Claimant of the special circumstances and the date by which a
decision is expected to be made, and may extend the time for up to an additional
90 days.


6.2    Review Procedure. If the Claimant is determined by the Plan Administrator
not to be eligible for benefits, or if the Claimant believes that he or she is
entitled to greater or different benefits, the Claimant will have the
opportunity to have his or her claim reviewed by the Bank by filing a petition
for review with the Bank within 60 days after receipt of the notice issued by
the Bank. The Claimant’s petition must state the specific reasons the Claimant
believes entitle him or her to benefits or to greater or different benefits.
Within 60 days after receipt by the Bank of the petition, the Plan Administrator
will give the Claimant (and counsel, if any) an opportunity to present his or
her position verbally or in writing, and the Claimant (or counsel) will have the
right to review the pertinent documents. The Plan Administrator will notify the
Claimant of the Plan Administrator’s decision in writing within the 60-day
period, stating specifically the basis of its decision, written in a manner to
be understood by the Claimant,


7



--------------------------------------------------------------------------------





and the specific provisions of the Agreement on which the decision is based. If,
because of the need for a hearing, the 60-day period is not sufficient, the
decision may be deferred for up to another 60 days at the election of the Plan
Administrator, but notice of this deferral will be given to the Claimant.


ARTICLE 7
ADMINISTRATION OF AGREEMENT


7.1    Plan Administrator Duties. This Agreement shall be administered by a Plan
Administrator consisting of the Board of Directors of Investar Holding
Corporation (the “Board”) or such committee thereof or person as the Board shall
appoint. The Executive may not be a member of the Plan Administrator. The Plan
Administrator shall have the discretion and authority to (a) make, amend,
interpret, and enforce all appropriate rules and regulations for the
administration of this Agreement and (b) decide or resolve any and all questions
that may arise, including interpretations of this Agreement.


7.2     Agents. In the administration of this Agreement, the Plan Administrator
may employ agents and delegate to them such administrative duties as it sees fit
(including acting through a duly appointed representative) and may from time to
time consult with counsel, who may be counsel to the Bank.


7.3    Binding Effect of Decisions. The decision or action of the Plan
Administrator about any question arising out of the administration,
interpretation, and application of the Agreement and the rules and regulations
promulgated hereunder shall be final and conclusive and binding upon all persons
having any interest in the Agreement. No Executive or Beneficiary shall be
deemed to have any right, vested or nonvested, regarding the continued use of
any previously adopted assumptions, including but not limited to the discount
rate and calculation method employed in the determination of the Accrual
Balance.


7.4    Indemnity of Plan Administrator. The Bank shall indemnify and hold
harmless the members of the Plan Administrator against any and all claims,
losses, damages, expenses, or liabilities arising from any action or failure to
act with respect to this Agreement, except in the case of willful misconduct by
the Plan Administrator or any of its members.


7.5    Bank Information. To enable the Plan Administrator to perform its
functions, the Bank shall supply full and timely information to the Plan
Administrator on all matters relating to the date and circumstances of the
retirement, Disability, death, or Separation from Service of the Executive, and
such other pertinent information as the Plan Administrator may reasonably
require.


ARTICLE 8
MISCELLANEOUS


8.1    Amendments and Termination. This Agreement may be amended solely by a
written agreement signed by the Bank and by the Executive. This Agreement may be
terminated by the Board or a subcommittee thereof without the Executive’s
consent. Unless Article 5 provides that the Executive is not entitled to
payment, the Bank must pay the Accrual Balance in a single lump sum to the
Executive if the Bank Terminates this Agreement but only if the termination and
payment are carried out consistent with the terms of the Code Section 409A
plan-termination exceptions to the prohibition against accelerated payment [Rule
1.409A-3(j)(4)(ix)]. Consistent with Code section 409A, the lump-sum termination
payment will be made to the Executive on the first day of the thirteenth month
after the month in which the Bank terminates this Agreement.


8.2    Binding Effect. This Agreement shall bind the Executive and the Bank and
their beneficiaries, survivors, executors, successors, administrators, and
transferees.




8



--------------------------------------------------------------------------------





8.3    No Guarantee of Employment. This Agreement is not an employment policy or
contract. It does not give the Executive the right to remain an employee of the
Bank nor does it interfere with the Bank’s right to discharge the Executive. It
also does not require the Executive to remain an employee or interfere with the
Executive’s right to terminate employment at any time.


8.4    Non-Transferability. Benefits under this Agreement may not be sold,
transferred, assigned, pledged, attached, or encumbered.


8.5    Successors; Binding Agreement. By an assumption agreement in form and
substance satisfactory to the Executive, the Bank shall require any successor
(whether direct or indirect, by purchase, merger, consolidation, or otherwise)
to all or substantially all of the Bank’s business or assets to expressly assume
and agree to perform this Agreement in the same manner and to the same extent
the Bank would be required to perform this Agreement had no succession occurred.


8.6    Tax Withholding. The Bank shall withhold any taxes that are required to
be withheld from the benefits provided under this Agreement.


8.7    Applicable Law. The Agreement and all rights hereunder shall be governed
by the laws of the State of Louisiana, except to the extent preempted by the
laws of the United States of America.


8.8    Unfunded Arrangement. The Executive and Beneficiary are general unsecured
creditors of the Bank for the payment of benefits under this Agreement. The
benefits represent the mere promise by the Bank to pay benefits. The rights to
benefits are not subject to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment, or garnishment by creditors. Any
insurance on the Executive’s life is a general asset of the Bank to which the
Executive and Beneficiary have no preferred or secured claim.


8.9    Entire Agreement. This Agreement constitutes the entire agreement between
the Bank and the Executive concerning the subject matter. No rights are granted
to the Executive under this Agreement other than those specifically set forth.


8.10    Severability. If any provision of this Agreement is held invalid, such
invalidity shall not affect any other provision of this Agreement not held
invalid, and to the full extent consistent with law each such other provision
shall continue in full force and effect. If any provision of this Agreement is
held invalid in part, such invalidity shall not affect the remainder of such
provision not held invalid, and to the full extent consistent with law the
remainder of such provision, together with all other provisions of this
Agreement, shall continue in full force and effect.


8.11    Headings. Headings are included herein solely for convenience of
reference and shall not affect the meaning or interpretation of any provision of
this Agreement.


8.12    Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
delivered by hand or mailed, certified or registered mail, return receipt
requested, with postage prepaid, to the following addresses or to such other
address as either party may designate by like notice. If to the Bank, notice
shall be given to the Board of Directors, Investar Holding Corporation, 10500
Coursey Boulevard, Baton Rouge, LA 70816, or to such other or additional person
or persons as the Bank shall have designated to the Executive in writing. If to
the Executive, notice shall be given to the Executive at the Executive’s address
appearing on the Bank’s records, or to such other or additional person or
persons as the Executive shall have designated to the Bank in writing.



9



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Executive and a duly authorized Bank officer have
executed this Supplemental Salary Continuation Agreement as of the date first
written above.


EXECUTIVE:
 
BANK:
Christopher Hufft
 
INVESTAR BANK
 
By:
 
 
Title:
 



10



--------------------------------------------------------------------------------







BENEFICIARY DESIGNATION
INVESTAR BANK
SUPPLEMENTAL SALARY CONTINUATION AGREEMENT


Investar Bank


I designate the following as beneficiary of any death benefits under this
Supplemental Salary Continuation Agreement:


Primary:
 
 
 
Contingent:
 
 
 
 
 
Note:
To name a trust as beneficiary, please provide the name of the trustee(s) and
the exact name and date of the trust agreement.



I understand that I may change these beneficiary designations by filing a new
written designation with the Bank. I further understand that the designations
will be automatically revoked if the beneficiary predeceases me, or, if I have
named my spouse as beneficiary and our marriage is subsequently dissolved.


Signature:
 
 
 
Date:
________________________, 2019



Accepted by the Bank this ______ day of _______________, 2019
 
 
 
By:
 
 
 
 
 
Title:
 
 





11

